Case 3:18-cv-07551-WHA Document 1-3 Filed 12/14/18 Page 1 of 4

EXHIBIT C
 

From: Mélaiié THommpson's"" ""*" ©
To: Rich Rainone > Hide
Cc: Mary Ann Camp >

New Claim - Andre Ward
December 5, 2017 at 11:55 AM
Fj Found in Atlantic Risk Advisors Inbox

 

 

 

 

Dear Mr. Rainone:

Please accept this email as my introduction to
you. |amaclaims adjuster at Empirical Loss
Management, who have been assigned by
Certain Underwriters at Lloyd’s London to assist
with Mr. Ward’s claim for Permanent Total
Disability benefits under Policy No.
B1132HGBA16062199.

In order for Underwriters to confirm coverage for
this claim, we will need to obtain complete
records from all treating facilities involved in Mr.
Ward’s care. Please have him sign the
enclosed HIPPA authorization and return it to
this office so that we may obtain these records.
Please provide a list of all of the physicians and
treating facilities, with their mailing addresses.
Also, please have him'sign the agent
authorization so that we may communicate with
you. If you prefer that we communicate directly
with him, we would be happy to do so upon
receipt of his contact information.

Please note that acknowledgement of this claim
is not intended as an acceptance of the claim or
any admission of liability. Rather, we reserve all
of Underwriters’ rights under this policy and
applicable law. Underwriters’ investigation into
this claim should not be construed as a waiver
or relinquishment of any of their rights under the
subject policy of insurance. Furthermore,
Underwriters’ continued investigation is not
intended to be, nor shall it be construed as, a
waiver of any rights or defenses Underwriters
have, or may have, whether those rights or
defenses are based upon facts now known or to
become known in the future, and whether legal
or equitable in nature.

We will keep you advised on the status of this
claim on a regular basis.
Case 3:18-cv-07551-WHA Document 1-3 Filed 12/14/18 Page 4 of 4

sincerely,

Melanie Thompson
Empirical Loss Management

Oklahoma California New
York

750 E Britton Road 23801 Calabasas Road 150
Broadway

Suite 100 Suite 2025 Suite
1200

Okla. City, OK 73114 Calabasas, CA 91302 N.Y., NY
10038

Office: (405) 241-9474
Direct: (405) 551-8191

This e-mail and any attachments are intended exclusively for the
person(s) named above and may contain information that is legally
privileged and confidential. If you are not the intended recipient,
please note that any disclosure, retention or use of this e-mail or any
attachments is strictly prohibited and may be unlawful. If you have
received this e-mail in error, please notify the sender and delete the e-
mail and all attachments from your system. Thank you.

 

 

pdf odf

NEW_HIPP...tion (2).pdf Agent Authorization_.pdf
265 KB 27.4 KB

 

 

 

 

 

 
